[DO NO PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-11740                  ELEVENTH CIRCUIT
                                                              APRIL 29, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                 CLERK

                        Agency Nos. A99-544-414,
                              A99-544-415


LUIS GUILLERMO TORRES,
BEATRIZ EUGENIA LLANOS TORRES,
MATEO TORRES LLANOS,
SAMUEL TORRES LLANOS,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 29, 2009)

Before EDMONDSON, Chief Judge, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       Luis Guillermo-Torres, his wife Beatriz Eugenia Llanos-Torres, and their

minor children Mateo and Samuel Torres, natives and citizens of Colombia,1

petition for review of the affirmance by the Board of Immigration Appeals (“BIA”)

of the decision of the Immigration Judge (“IJ”). The decision denied asylum and

withholding of removal.2 No reversible error has been shown; we deny the petition.

       We review the BIA’s decision in this case because the BIA did not expressly

adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (noting that we review the BIA’s decision; but “[i]nsofar as the [BIA] adopts

the IJ’s reasoning, we will review the IJ’s decision as well”). We review de novo

legal determinations of the BIA. Id. We review factual determinations under the

“highly deferential” substantial evidence test; and we must affirm a “decision if it

is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005) (citation omitted). Therefore, a fact determination will be reversed only



       1
        Guillermo-Torres included his wife and children as derivatives in his asylum
application; so our decision about Guillermo-Torres also applies to them.
       2
        The decision also denied relief under the United Nations Convention Against Torture
and Other Cruel, Inhuman, or Degrading Treatment or Punishment. But on appeal, Guillermo-
Torres does not offer argument on this claim; and thus, it is abandoned. See Sepulveda v. U.S.
Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that petitioner abandons an
issue by failing to offer argument on that issue).

                                               2
when the record compels, instead of merely supports, a reversal. Alim v.

Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006).

      An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant

bears the burden of proving statutory “refugee” status with specific and credible

evidence. Forgue, 401 F.3d at 1287.

      Guillermo-Torres sought asylum based on his political opinion, claiming

that the Revolutionary Armed Forces of Colombia (“FARC”) targeted him because

of his activities with the Radical Change Party, an arm of the Liberal Party. About

his political activities, Guillermo-Torres testified that (1) he worked on the mayoral

campaign of his cousin, the campaign received threats from the FARC, and his

uncle, the leader of the campaign, was assassinated by the FARC; (2) he also

worked on the re-election campaign of President Alvaro Uribe and, after a meeting

about the campaign, a village leader told him not to return to the village because

FARC guerillas would kill him if he continued to work on the campaign; and (3) a

few days after the Uribe meeting, he received a threatening phone call from a

FARC member.



                                          3
      Guillermo-Torres also testified that the FARC stopped one of his company

trucks and told the driver to warn Guillermo-Torres that he was not safe. The

FARC captured another of Guillermo-Torres’s company trucks, killed the driver

and his assistant, and burned the truck. Shortly after the truck driver’s death,

Guillermo-Torres and his wife were driving and noticed that they were being

followed by a truck. When the truck passed them, Guillermo-Torres accelerated

and hit the side of the truck. Gun shots were fired from the truck, hitting

Guillermo-Torres’s vehicle in several places. This incident prompted Guillermo-

Torres and his wife to seek government protection, but they were told by the

mayor’s office that there was insufficient personnel to offer protection. Guillermo-

Torres and his family fled to a town 650 kilometers away to stay with his wife’s

family. There, someone called him and threatened to assassinate him. Guillermo-

Torres and his family then fled to the United States.

      The IJ determined that Guillermo-Torres had not demonstrated past

persecution or a well-founded fear of future persecution. The BIA agreed, noting

that (1) Guillermo-Torres presented no evidence indicating that the destruction of

his company trucks was connected to his political activities; (2) it was unclear

whether the FARC was involved in the driving incident or why people shot at

Guillermo-Torres’s vehicle; (3) the threats Guillermo-Torres received did not



                                           4
constitute past persecution; and (4) he had family members living unharmed in

Colombia while nothing indicated that the FARC was actively looking for him

there. On appeal, Guillermo-Torres argues that he suffered past persecution at the

hands of the FARC because of his political activities and that he demonstrated a

well-founded fear of future persecution.

      Substantial evidence supports the BIA’s decision; and we are not compelled

to reverse it. About his uncle’s assassination, the incidents with the company

trucks, and being followed while driving, Guillermo-Torres did not show a

connection between the acts and his political activities. Rodriguez Morales v. U.S.

Attorney Gen., 488 F.3d 884, 890 (11th Cir. 2007) (explaining that the persecution

must occur because of the victim’s protected characteristic). For instance, since his

uncle was killed, no other member of his family has been harmed by the FARC.

Guillermo-Torres admitted to running into the truck with his own vehicle, making

it unclear why shots were fired. Also, nothing evidences that the FARC instigated

this incident or took responsibility for it. And the threats Guillermo-Torres

received from the FARC -- the only acts that clearly were directed at him because

of his political activity -- do not rise to the level of past persecution. Sepulveda,
401 F.3d at 1231 (explaining that persecution is an “extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation”; and



                                            5
“mere harassment does not amount to persecution”) (citation and internal quotation

omitted).

      About a well-founded fear of future persecution, Guillermo-Torres needed to

establish that his fear both was “subjectively genuine and objectively reasonable.”

Al Najjar, 257 F.3d at 1289. “[T]he objective prong can be fulfilled . . . by

establishing . . . that he. . . has a good reason to fear future persecution.” Id.

(internal quotation omitted). Guillermo-Torres has shown no such objective good

reason. Nothing evidences that the FARC is actively looking for Guillermo-Torres

or his family in Colombia. And he has family remaining there -- including his

politically active cousin -- unharmed. See Ruiz v. U.S. Attorney Gen., 440 F.3d
1247, 1259 (11th Cir. 2006) (indicating that a claim of well-founded fear is

undercut when the alien has family living in the country without incident).

      Substantial evidence supports the BIA’s decision that Guillermo-Torres was

unentitled to asylum; and we are not compelled to reverse the BIA’s decision.

Because we conclude that Guillermo-Torres did not meet his burden of

establishing his eligibility for asylum, he also has failed to meet the more difficult

standards for withholding of removal. See Forgue, 401 F.3d at 1288 n.4. We deny

the petition for review.

      PETITION DENIED.



                                            6